Citation Nr: 0428780	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-02 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18 for the purpose of entitlement 
to additional disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty in the Vietnam War.  
Service connection for anxiety reaction has been in effect 
and evaluated as 100 percent disabling since 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that the 
veteran's daughter, CLC (initials), was not shown to have 
been permanently incapable of self-support at the date of 
attaining the age of 18 years.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the duty to assist the appellant 
in his appeal.

2.  The veteran's daughter, CLC, attained the age of 18 years 
in November 2000.

3.  The evidence demonstrates that CLC was permanently 
incapable of self-support due to mental or physical defect 
when she reached the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the veteran's daughter, CLC, 
as a helpless child based upon having permanent incapacity 
for self-support prior to age 18 for the purpose of 
additional disability compensation benefits are met.  38 
U.S.C.A. §§ 101(4), 1521, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.57, 3.159, 3.315, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the case at hand, the RO notified the veteran of the 
requirements for recognition of his daughter as a helpless 
child based upon having permanent incapacity for self-support 
prior to age 18 for the purpose of entitlement to additional 
disability compensation benefits, and obtained his daughter's 
private treatment records, social security records, and 
additional evidence to assist in the authentication of his 
claim.  In view of the fact that this decision is a complete 
grant of the benefit sought on appeal, further notification 
and development pursuant to the VCAA is not required.


Analysis

The veteran contends that he is entitled to additional VA 
benefits based on recognition of his daughter, CLC, as a 
helpless child, for the purpose of permanent incapacity for 
self support prior to attaining the age of 18.


A child of a veteran may be considered a "child" after age 18 
for purposes of VA benefits if found by a rating 
determination to have become, prior to age 18, permanently 
incapable of self-support.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.315 (2004).

A child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled veterans are not controlling. 38 C.F.R. § 3.356 
(2004).

Principal factors for consideration are:  (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.


(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2004).

The issue which must be resolved in this case is whether the 
veteran's daughter, CLC, became permanently incapable of 
self-support by reason of mental or physical defect before 
turning 18 years old.  The determination of the veteran's 
daughter's status regarding permanent incapacity turns on 
evidence of her mental condition, at age 18 or before.  
Dobson v. Brown, 4 Vet. App. 443 (1993).  

In this instance, the daughter of the veteran was born in 
November 1982.  Thus, she attained the age of 18 in November 
2000, so evidence discussing her condition prior to that 
period is of prime importance.  For the reasons discussed 
below, it is determined that the issue must be resolved in 
the favor of the veteran, as the evidence supporting his 
claim outweighs the evidence against that claim.

The medical evidence shows that the veteran's daughter had a 
near life-long history of psychiatric intervention from the 
time that she was the age of 6 years.  The record shows that 
she had experienced physical and sexual abuse through the 
years.  At age 6 years, psychological evaluation reported a 
chaotic home environment and history of neglect that placed 
CLC at risk for school failure and emotional disturbance.  

In 1996, at age 13, CLC was hospitalized with a diagnoses of 
oppositional defiant disorder; rule out dysthymia; depressive 
disorder; and attention deficit hyperactivity disorder 
(ADHD).  Her Global Assessment of Functioning (GAF) was 
evaluated as 35 currently, and 35 as the highest in the past 
year.  

By age 14, the psychiatric record showed that CLC carried the 
diagnoses of dysthymia; anxiety; and conduct disorder.  

CLC was hospitalized in March 1999 at age 16 years.  It was 
noted that she had dropped out of school in 1998.  The 
treating physician indicated that she did not feel that CLC 
had "a disability that she should be on social security 
for."  It was the physician's thought that CLC largely 
needed to stop substance abuse and to be placed in a stable 
environment.  The discharge diagnoses were dysthymic 
disorder; alcohol dependence; cannabis dependence; conduct 
disorder; and parent/child problem.  The admission GAF was 
noted to have been 32, while the discharge GAF was 48.  

CLC had a mental status evaluation in July 2000, four months 
prior to her 18th birthday.  It was noted that she was easily 
distracted, and that her depression was 10 on a scale of 1 to 
10.  CLC reported that she was able to take care of all of 
her basic needs such as dressing, grooming, and bathing 
independently.  She stated that she did her own cleaning, 
laundry and shopping, and expressed the ability to do her own 
cooking.  She was noted to have been living back and forth 
between friends.  It was noted that she would have difficulty 
attending to a simple repetitive task continuously for a 2 
hour period.  It was further noted that due to CLC's 
intellectual abilities and mental status she would have 
difficulty managing her funds.  


The resulting diagnoses were bipolar disorder II; ADHD (by 
history); and post-traumatic stress disorder.  

In a Social Service Interview report, dated in August 2000, 
CLC was noted to have been unemployed, and living with two or 
three girls.  It was reported that the girls used CLC as an 
unpaid baby sitter for their children, indicating that she 
knew how to provide child care.  One of the children, 
however, was reported to have fallen out of an upstairs 
window.  CLC was noted to be noncompliant with her 
medication.  

In September 2001, the veteran's daughter reported for 
psychiatric counseling.  It was reported that she was 18 
years old, and living with her 4 month old son and her 
abusive boyfriend.  CLC was noted to be disabled and getting 
Social Security disability benefits.  She indicated that they 
were impoverished and in debt.  The diagnoses were major 
depression; anxiety disorder; partner relationship problems; 
and rule-out post-traumatic stress disorder.  The GAF 
assigned was 45.  

Following a review of the foregoing evidence, the Board must 
conclude that the veteran's daughter can be recognized as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18.  First, it must be noted that 
the veteran's daughter, CLC had significant psychiatric 
disability not only at the time of her 18th birthday, but 
many years prior thereto.  Secondly, it is noted that CLC has 
been essentially unemployed her entire life.  Although by 
regulation such unemployment is not dispositive, it is at 
least highly probative, particularly when one factors in her 
inability to stay in school.  

The Board notes that there is evidence that CLC may be able 
to care for her basic needs, and the needs of small children.  
This, however, is based upon her reports and not objective 
evidence.  Regardless, self-support means far more than 
seeing to one's basic survival needs, or pro-bono baby-
sitting.  The capacity of a child for self-support is 
determinable upon "arms-length" employment.  38 C.F.R. § 
3.356 (2004).

Significantly, the veteran's daughter's GAF scores of between 
32 and 48 are clearly indicative of the fact that she is 
unable to keep a job.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2004). 

According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original). DSM-IV at 32; 38 C.F.R. § 4.125.  A GAF score of 
31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work). (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

Thus, the veteran's daughter's GAF scores of 48 prior to her 
18th birthday, and 45 following her 18th birthday signify that 
for purposes of psychiatric treatment and evaluation, she was 
unemployable.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In addition, the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

In this case, the Board finds that the cited psychiatric 
reports and GAF scores are quite probative evidence in 
support of the veteran's claim.  The Board concludes that the 
evidence demonstrates that CLC was permanently incapable of 
self-support due to mental or physical defect when she 
reached the age of 18 years.  The criteria for recognition of 
the veteran's daughter, CLC, as a helpless child based upon 
having permanent incapacity for self-support prior to age 18 
for the purposes of additional disability compensation 
benefits are met.  38 U.S.C.A. §§ 101(4), (West 2002); 38 
C.F.R. §§ 3.57, 3.315, 3.356 (2004).


ORDER

Recognition of the veteran's daughter as a helpless child 
based upon having permanent incapacity for self-support prior 
to age 18 for the purpose of entitlement to additional 
disability compensation benefits is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



